                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                    MEMORANDUM




 Case No.          CV 18-7613 DSF                                              Date      December 4, 2018


 Title      In Re Xuri Worthing Webb



 Present: The Honorable              DALE S. FISCHER, UNITED STATES DISTRICT JUDGE
                      Renee Fisher                                            Not Present
                      Deputy Clerk                                          Court Reporter


                Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                          Not Present                                        Not Present


 Proceedings:                 (IN CHAMBERS)           Order To Show Cause Re Dismissal For Lack Of
                                                      Prosecution



       The docket reflects that a bankruptcy appeal has been filed in the above-entitled
action, but that appellant has not filed the opening brief.

      Appellant is Ordered to Show Cause no later than December 11, 2018, why the
appeal should not be dismissed for failure to prosecute.




CV-90 (12/02)                                        MEMORANDUM                       Initials of Deputy Clerk   rf
